Name: Commission Regulation (EC) No 1959/95 of 9 August 1995 reintroducing customs duties on products of CN codes ex 7304, 7305, ex 7306, 3102 10 10, and 3105 originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and in the territory of the former Yugoslav Republic of Macedonia for which tariff ceilings were opened by Council Regulation (EC) No 3357/94
 Type: Regulation
 Subject Matter: means of agricultural production;  Europe;  tariff policy;  technology and technical regulations
 Date Published: nan

 No L 189/ 12 I EN I Official Journal of the European Communities 10 . 8 . 95 COMMISSION REGULATION (EC) No 1959/95 of 9 August 1995 reintroducing customs duties on products of CN codes ex 7304, 7305 , ex 7306, 3102 10 10 , and 3105 originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and in the territory of the former Yugoslav Republic of Macedonia for which tariff ceilings were opened by Council Regulation (EC) No 3357/94 the ceiling up to the total amount ; whereas the situation on the Community market for these products requires the reintroduction of customs duties vis-ci-vis the Republics in question ; Whereas the levying of customs duties for these products should therefore be reintroduced, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3357/94 of 22 December 1994, establishing ceilings and Community surveillance for imports of certain products originating in the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the territory of the former Yugoslav Re ­ public of Macedonia (1995) ( ¢), and in particular Article 1 (4) thereof, Whereas, pursuant to Article 1 of Regulation (EC) No 3357/94, the Republics of Bosnia-Herzegovina, Croatia and Slovenia and the territory of the former Yugoslav Republic of Macedonia should benefit from preferential tariff arrangements, in particular subject to tariff ceilings ; whereas Article 1 (4) provides that once the ceilings are reached the Commission may adopt a regulation to rein ­ troduce the levying of customs duties actually applied vis- vis third countries until the end of the calendar year ; Whereas imports of the products specified in the Annex to this Regulation originating in the said Republics and eligible for tariff preferences have been charged against HAS ADOPTED THIS REGULATION : Article 1 From 13 August 1995, the levying of customs duties suspended for 1995 by Regulation (EC) No 3357/94 shall be reintroduced on imports into the Community of the products shown in the Annex, originating in the Repub ­ lics of Bosnia-Herzegovina, Croatia and Slovenia and the territory of the former Yugoslav Republic of Macedonia. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 August 1995. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 353, 31 . 12. 1994, p. 63. 10 . 8 . 95 EN Official Journal of the European Communities No L 189/13 ANNEX Order No CN code Description ( 1 ) (2) (3) 01.0160 7304 Tubes, pipes and hollow profiles , seamless, of iron (other than cast iron) or steel : 7304 10  Line pipe of a kind used for oil or gas pipelines : 7304 10 10   Of an external diameter not exceeding 168,3 mm 7304 10 30   Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm 7304 1 0 90   Of an external diameter exceeding 406,4 mm 7304 20  Casing, tubing and drill pipe, of a kind used in drilling for oil or gas :   Other : 7304 20 9 1    Of external diameter not exceeding 406,4 mm 7304 20 99    Of an external diameter exceeding 406,4 mm  Other, of circular cross-section, of iron or non-alloy steel : 7304 31   Cold-drawn of cold-rolled (cold-reduced):    Other : 7304 31 91     Precision tubes 7304 31 99 Other 7304 39 Other : 7304 39 10    Unworked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses (')    Other :     Other : Other :       Threaded or threadable tubes (gas pipe) : 7304 39 51 _______ Plated or coated with zinc 7304 39 59 Other       Other, of an external diameter : 7304 39 91        Not exceeding 168,3 mm 7304 39 93 _______ Exceeding 168,3 mm, but not exceeding 406,4 mm 7304 39 99 Exceeding 406,4 mm  Other, of circular cross-section, of stainless steel : 7304 41   Cold-drawn or cold-rolled (cold-reduced) : 7304 41 90 Other 7304 49   Other : 7304 49 10    Unworked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses (')    Other :     Other : 7304 49 91      Of an external diameter not exceeding 406,4 mm 7304 49 99      Of an external diameter exceeding 406,4 mm  Other, of circular cross-section, of other alloy steel : No L 189/ 14 HENI Official Journal of the European Communities 10 . 8 . 95 (1 ) (2) (3) 01.0160 730451   Cold-drawn or cold-rolled (cold-reduced): (cont d) _ _ _ Straight and of uniform wall-thickness, of alloy steel containing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and not more than 0,5 % of molybdenum, of a length : 7304 51 11     Not exceeding 4,5 m 7304 51 19     Exceeding 4,5 m    Other :     Other : 7304 51 91 _____ Precision tubes 7304 51 99 Other 7304 59 Other : 7304 59 10    Unworked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses (')    Other, straight and of uniform wall-thickness, of alloy steel containing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and not more than 0,5 % of molybdenum, of a length : 7304 59 31     Not exceeding 4,5 m 7304 59 39     Exceeding 4,5 m    Other :     Other : 7304 59 91 _____ of an external diameter not exceeding 168,3 mm 7304 59 93      Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm 7304 59 99      Of an external diameter exceeding 406,4 mm 7304 90 - Other : 7304 90 90 Other : 7305 Other tubes and pipes (for example, welded, riveted or similarly closed), having internal and external circular cross-sections, the external diameter of which exceeds 406,4 mm, of iron or steel 7306 Other tubes, pipes and hollow profiles (for example, open seam or welded, riveted or similarly closed), of iron or steel : 7306 10  Line pipe of a kind used for oil or gas pipelines :   Longitudinally welded, of an external diameter of : 7306 10 11    Not more than 168,3 mm 7306 10 19 _ _ _ More than 168,3 mm, but not more than 406,4 mm 7306 1 0 90   Spirally welded 7306 20 00  Casing and tubing of a kind used in drilling for oil or gas 7306 30  Other, welded, of circular cross-section, of iron or non-alloy steel :   Other :    Precision tubes , with a wall thickness : 7306 30 21     Not exceeding 2 mm 7306 30 29     Exceeding 2 mm    Other :     Threaded or threadable tubes (gas pipe) : 7306 30 51 _____ Plated or coated with zinc 7306 30 59 Other     Other, of an external diameter :      Not exceeding 168,3 mm : 7306 30 71 ______ Plated or coated with zinc 7306 30 78 Other 7306 30 90 _____ Exceeding 168,3 mm, but not exceeding 406,4 mm 10 . 8 . 95 I EN I Official Journal of the European Communities No L 189/ 15 (1 ) (2) (3) 01.0160 7306 40  Other, welded, of circular cross-section, of stainless steel : (cont 'd) -- Other : 7306 40 91    Cold-drawn or cold-rolled (cold-reduced) 7306 40 99 Other 7306 50  Other, welded, of circular cross-section, of other alloy steel :   Other : 7306 50 91    Precision tubes 7306 50 99 Other 7306 60  Other, welded, of non-circular cross-section : Other :    Of rectangular (including square) cross-section, with a wall thickness : 7306 60 31   Not exceeding 2 mm 7306 60 39     Exceeding 2 mm 7306 60 90    Of other sections 7306 90 00 - Other 01.0010 3102 Mineral or chemical ferlitizers, nitrogenous : 3102 10 10   Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product 01.0030 3105 Mineral or chemical fertilizers containing two or three of the fertilizing elements nitrogen, phos ­ phorus and potassium ; other fertilizers ; goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg (') Entry under this code is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions (combined nomenclature).